DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.


Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on July 30, 2021 have been considered by the examiner (see attached PTO-1449 form).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim 1 limitation which recites “a related user group information generation unit configured to generate related user group information in which positional information of the user device of the specific user is associated with user-captured images captured by each of the user devices of the other users that have been extracted” is unclear.  Examiner will interpret claim language as --  a related user group information generation unit configured to generate related user group information in which at least one of the pieces of user information is associated with at least one of pieces of other user information, which are information pieces on other users that have been extracted --.  The same issue applies to claims 7 and 8 respectively.

The claim 1 limitation which recites “a distribution unit configured to externally distribute the related user group information” is unclear where the related user group information is being distributed to.  The same issue applies to claims 7 and 8 respectively.  Since claims 2-6 are directly or indirectly dependent on claim 1, they inherit the same issues.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ricciardi (U.S. Pub. No. 2019/0267041) in view of Kawazoe (U.S. Pub. No. 2014/0141811).

Regarding claim 1, Ricciardi discloses an information distribution apparatus comprising:
a user information receiving unit configured to receive user information from user devices that respective users have, the user information including user-captured images captured by the respective user devices, and user IDs of the users (see paragraphs 0044, 0148, 0172, fig. 16; user interface for a player(s) to sign-up and select or submit player information, including jersey number and team name and still photos of the player(s));
a user specifying unit configured to specify at least one user from a plurality of pieces of user information (see paragraphs 0045, 0149, fig. 17; a fan to sign-up and select player(s) to follow);
an other user extraction unit configured to extract at least one other user who is present near the specified specific user based on at least one of the user-captured images (see paragraph 0075 and fig. 3; The player 302 is shown to be dribbling a soccer ball 306, and being chased by players 308 on another team, generally wearing different color uniforms, trying to take the soccer ball 306 from the player 302);
a related user group information generation unit configured to generate related user group information in which at least one of the pieces of user information is associated with at least one of pieces of other user information, which are information pieces on other users that have been extracted (see paragraph 0149 and fig. 17; Jane Doe name of player, #6 jersey number of the player, photo 1714 of the player, position 1710 of the player and team 1712 of the player are all considered as related user group information related to other players such as John Doe and Tom Thomas whom all belong to the same Team – Poorman Bucs); and  
a distribution unit configured to externally distribute the related user group information (see paragraph 0150 and fig. 18A).
However, Ricciardi is silent as to positional information of the user devices measured by the respective user devices and the positional information of the users that have been received.
Kawazoe discloses positional information of the user devices measured by the respective user devices and the positional information of the users that have been received (see paragraphs 0002, 0049, 0054 and fig. 1; each of the client terminals 10 includes the position information acquiring means for acquiring information on its present position.  In fig. 1, the client terminal 10 receives its position information (latitude and longitude, and possibly altitude) from a GPS satellite 1 or a base station 2).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Ricciardi with the teachings of Kawazoe, the motivation being to acquire the position information of the client terminal and also information on time/date when it acquires the position information (see Kawazoe [0049]).

Regarding claim 7, claim 7 is rejected for the same reason set forth in the rejection of claim 1.

Regarding claim 8, claim 8 is rejected for the same reason set forth in the rejection of claim 1.

Regarding claim 2, Ricciardi and Kawazoe discloses everything claimed as applied above (see claim 1).  Kawazoe discloses wherein the information distribution apparatus further comprises a positional relation calculation unit configured to calculate a positional relation between the specific user and the other users (see paragraphs 0053-0054; each of the client terminals 10 includes a position information acquiring means 11), and
the other user extraction unit extracts other users based on the positional relation that has been calculated (see paragraphs 0053-0054).

Regarding claim 3, Ricciardi and Kawazoe discloses everything claimed as applied above (see claim 2).  Kawazoe discloses wherein the related user group information generation unit generates related user group positional information in a form in which the positional information of the user and the positional information of the other users can be displayed as symbols (see paragraph 0064, fig. 3).

Regarding claim 4, Ricciardi and Kawazoe discloses everything claimed as applied above (see claim 1).  Ricciardi discloses wherein the other user extraction unit further comprises a captured user determination unit configured to determine whether or not the specific user is being captured in each of the user-captured images (see paragraphs 0082-0083), and 
the other user extraction unit extracts the other users based on whether or not the specific user is being captured in each of the user-captured images (see paragraphs 0082-0083).

Regarding claim 5, Ricciardi and Kawazoe discloses everything claimed as applied above (see claim 4).  Ricciardi discloses wherein, when it is determined that the specific user has been captured, the distribution unit externally distributes the images of the specific user that have been captured (see paragraph 0082).

Regarding claim 6, Ricciardi and Kawazoe discloses everything claimed as applied above (see claim 1).  Ricciardi discloses wherein the user specifying unit comprises a specific user ID information receiving unit configured to receive specific user ID information from an external communication terminal (see paragraph 0149).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663. The examiner can normally be reached M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NNENNA EKPO
Primary Examiner
Art Unit 2425



/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        April 8, 2022.